Marcus G. Christ, J.
In this article 78 proceeding to compel the renewal of.the petitioner’s restaurant license by the respondent village, the return filed by the village wholly fails to set forth any findings by the Village Board to support their conclusion that the application should be denied.
It is incumbent upon them to inform the court of the basis for their decision to the end that it may be determined whether the decision is supported by the evidence. (Moudis v. Macduff, 286 App. Div. 485.)
Accordingly, the matter is referred back to the Village Board to make findings and in the meantime the stay contained in the order to show cause is continued.
Short-form order signed.